118 F.3d 1577
Angelo Reyesv.East Windsor Police Athletic League (EWPAL), East WindsorTownship, East Windsor Township Police Department, EastWindsor Policeman's Benevolent Association, Local 191,Little League Baseball, Inc., John Fiore, Michael Guaciaro,Bruce Levinson, Stan McDonald, Craig Patterson, DennisUnger, John Doe, Jane Roe, Douglas Longenecker, BarryBarlow, John  P. O'Donnell, Jon A. Baumunk, Ralph Bradley,Cliff Eberle, James Garner, Michael Lev, Barry Larson, Anna
NO. 96-5387
United States Court of Appeals,Third Circuit.
June 11, 1997
Appeal From:  D.N.J. ,No.94cv05789

1
Affirmed.